Citation Nr: 1142312	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  11-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee.

2. Entitlement to a compensable evaluation for anxiety neurosis with conversion reaction.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1980 and from July 1981 to May 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which continued the currently assigned disability ratings for the service-connected disabilities on appeal.

In September 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record. In conjunction with the hearing, the Veteran submitted June 2011 and September 2011 private treatment records with a waiver of initial RO consideration of the additional evidence. 38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the claim of entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee, the Veteran underwent an April 2010 VA joints examination through QTC Medical Services (QTC). The Veteran complained of weakness, stiffness, intermittent swelling, pain, giving way, lack of endurance, locking, fatigability, and tenderness. He also complained of an inability to stand or walk for long periods of time and had not received any treatment for his right knee. Following the examination, the examiner noted the Veteran's gait and posture were normal, there were no signs of abnormal weightbearing, and the Veteran used a cane for ambulation. Medial and lateral collateral ligaments were noted to be stable. The Veteran exhibited normal range of motion, which was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination. The examiner did not request a diagnostic test and opined that the diagnosis of right knee osteoarthritis, established by VA, was unchanged. 

At the September 2011 Board hearing, the Veteran testified that his service-connected right knee disability was manifested by constant pain with clicking and prolonged standing and sitting, swelling once to twice per month, locking two to three times per month, and instability by giving out while walking two to four times per month. He takes daily medications, completed home therapy supplied through a VA Medical Center (VAMC) in 2010, and only sought treatment at Marks Hospital in Salt Lake City, Utah, since January 2011.

Because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, the April 2010 QTC examination report is inadequate in light of the Veteran's most recent testimony at the Board hearing regarding the most recent symptomatology of his right knee. Thus, an additional examination is needed for the appropriate examiner to ascertain the current severity and impairment of his service-connected osteoarthritis of the right knee. 

In addition, since VA has notice of outstanding private treatment records from St. Marks Hospital from January 2011 to the present that are potentially relevant to his claim on appeal, VA has a duty to obtain these records. 38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2011). Although the Veteran testified that he already gave VA permission to obtain these records, there is no evidence of record indicating such, thus additional development is required.

With regard to the claim of entitlement to a compensable evaluation for anxiety neurosis with conversion reaction, the Veteran underwent a June 2010 VA mental examination. The Veteran reported that he had difficulty sleeping due to physical pain and leaving home, occasional nightmares about dead relatives, and that he never liked being around people. The examiner concluded that no psychological testing specifically was deemed necessary and that the information gathered through the clinical interview was adequate. He noted the Veteran exhibited minimum psychiatric symptoms, was not in receipt of any treatment or prescribed medications, and may have had a small panic attack a year ago, evidenced by some mild dizziness and diaphoresis, but that panic attacks were a rare occurrence. The examiner did not render an Axis I diagnosis and opined that there was no specific anxiety disorder, conversion disorder, or neurotic disorder, such as depression, and assigned a Global Assessment of Functioning (GAF) Scale score of 45 primarily due to a paranoid personality disorder. 

At the Board hearing, the Veteran testified that his service-connected mental disorder was manifested by anxiety, panic attacks, mood disorder which sometimes includes depression, fear of leaving his house, and that he cannot function during periods of significant stress so he avoids people. He specified that his anxiety is evidenced by hot flashes, sweating, dizziness, nausea, and difficulty breathing. He also reported that he currently takes Cymbalta and Trazodone, which is refilled by a VA facility, his last appointment for treatment at the Salt Lake City VAMC was in 2006, and he had upcoming appointments through Social Security with Salt Lake Valley Mental Health. The Board notes that a February 2008 VA outpatient treatment record reveals the Veteran's last refill for Trazodone was in January 2008, and the September 2011 private treatment record listed Trazodone among the Veteran's current medications.  

Again, because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision. Barr, 21 Vet. App. at 312. The June 2010 VA examination report is inadequate in light of the Veteran's most recent testimony at the Board hearing regarding his symptoms and current medication for his service-connected mental disorder. Thus, an additional examination is needed for the appropriate examiner to ascertain the current severity and impairment of his service-connected anxiety neurosis. In addition, since VA has notice of outstanding private treatment records from Salt Lake Valley Mental Health that are potentially relevant to his claim on appeal, VA has a duty to obtain these records. 38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  

With regard to a TDIU, the Veteran testified at the September 2011 Board hearing that he has been unemployed since 2004 as a result of his service-connected right knee disability. He explained that he could not stand or walk for long periods of time or wear steel-toed boots as required from his prior employment duties. The Board also notes that the June 2010 VA examination report documented the Veteran last worked in 2007.

Although the RO has not developed or adjudicated this issue, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.

The Board finds that the Veteran's testimony regarding his unemployment status due to his right knee disorder needs to be considered by the AOJ to determine whether the Veteran's service-connected osteoarthritis of the right knee renders him unable to obtain or maintain substantially gainful employment. In addition, since the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extra-schedular adjudication. 38 C.F.R. § 3.321(b)(1) (2011); Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the Veteran testified at the Board hearing that he has been in receipt of Social Security disability benefits for his right knee disability for the past year and a half. He also reported his uncertainty as to whether the Social Security Administration (SSA) recognizes his service-connected anxiety neurosis for the purpose of receiving disability benefits. Review of the record shows that reports from the SSA are not of record. The United States Court of Appeals for Veterans Claims has repeatedly held that when VA is on notice that there are SSA records relevant to a claim on appeal for VA benefits, it must obtain them. See Baker v. West, 11 Vet. App. 163, 169 (1998). The Veterans Claims Assistance Act of 2000 (VCAA) also emphasizes the need for VA to obtain records from any federal agency. 38 U.S.C.A. §§ 5103A(b)(3), (c)(3) (West Supp. 2010). Under these circumstances, an attempt should be made by the RO to obtain these records.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.

2. The RO should attempt to obtain the necessary authorization from the Veteran to obtain all of the Veteran's clinical and/or hospitalization records from the St. Marks Hospital in Salt Lake City, Utah, from January 2011 to the present with regard to his service-connected osteoarthritis of the right knee, and from Salt Lake Valley Mental Health in Salt Lake City, Utah, with regard to his service-connected anxiety neurosis, as identified by the Veteran at the September 2011 Board hearing. The Veteran should be requested to sign any necessary authorization for release of these records to VA.

All efforts to obtain such records should be fully documented, and all facilities must provide a negative response if records are not available. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3. Obtain from the SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s). In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

4. Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected osteoarthritis of the right knee. Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished, including range of motion (ROM) testing. The report should list all pertinent symptomatology and findings, subjective complaints, and objective findings in detail, including the ROM of the right knee in degrees. To the extent possible, the examiner should distinguish symptomatology that is not associated with the Veteran's right knee disability. The Veteran's claims file should be made available and reviewed by the examiner, and the examination report should reflect that such review was accomplished.  

The examiner should address the extent of functional impairment attributable to any reported pain. In this regard, the examiner should specifically indicate whether there is any pain and whether there is likely to be additional impairment of the right knee caused by any of the following: (1) pain in use, including during flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination. The examiner should describe whether any existing pain significantly limits functional mobility of the right knee during flare-ups or when repeatedly used. 

The examiner should also report whether the Veteran has any recurrent instability or lateral subluxation of the right knee, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.  

The VA examiner must also provide an opinion as to whether the Veteran's service-connected osteoarthritis of the right knee, in and of itself, renders the Veteran unable to secure or maintain substantially (more than marginal) gainful employment consistent with his educational and employment experience. All opinions expressed must be supported by a complete rationale. If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

5. Schedule the Veteran for the appropriate examination to determine the current severity of his service-connected anxiety neurosis. Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished. The Veteran's claims file must be made available and reviewed by the examiner, and the examination report should reflect that such review was accomplished.

All objective findings pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9424 should be assessed and documented. The examiner should render specific findings with respect to the existence of a current mental disorder under the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV), and the extent of whether any identified symptoms are severe enough either to interfere with occupational and social functioning or to require continuous medication. The examiner must also discuss any additional symptoms, degree of social and industrial impairment, and include a GAF score with an explanation of what the assigned score represents.  

6. Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record and referral if necessary of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1). If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

